Name: Commission Regulation (EEC) No 1222/86 of 25 April 1986 on the continuation of the standing invitation to tender for the sale of unprocessed currants from the 1984 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 4 . 86No L 109/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1222/86 of 25 April 1986 on the continuation of the standing invitation to tender for the sale of unpro cessed currants from the 1984 harvest intended for specific uses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management for Products processed from fruit and vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit amd vegetables (2), and in particular Article 6 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 352/86 (3) provided for the opening of a standing invitation to tender for the sale of 2 000 tonnes of currants from the 1984 harvest ; whereas roughly 800 tonnes of currants still remain in stock ; whereas since other outlets are not possible this quantity should be included in the standing invitation to tender ; HAS ADOPTED THIS REGULATION : Article 1 The standing invitation to tender for the sale of currants from the 1984 harvest referred to in Regulation (EEC) No 352/86 shall continue until all currants from that harvest have been sold . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2 . 1986, p. 1 . (2) OJ No L 123, 9 . 5 . 1984, p . 25 . 0 OJ No L 42, 19 . 2 . 1986, p . 10 .